UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 96-20540
                        Summary Calendar



                    CALVIN E. GRIMES, et al.,

                                                         Plaintiffs.

                        CALVIN E. GRIMES,

                                                Plaintiff-Appellant,


                             versus


           TRANSPORT WORKERS UNION OF AMERICA, AFL-CIO;
            JOHN BLAND; FRANK McCANN; SOLBERT L. BARTH;
           CAROLE A. PINKETT; GEORGE LEITZ; SONNY HALL;
     METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY, TEXAS;
       TRANSPORT WORKERS UNION, LOCAL 260; and JOHN KREBS,

                                            Defendants-Appellees.




          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-94-CV-1557)

                         April 23, 1997


Before REYNALDO G. GARZA, DAVIS and DUHÉ, Circuit Judges.

PER CURIAM:*

    *
      Local Rule 47.5 provides: "The publication of opinions that
merely decide particular cases on the basis of well-settled
principles of law imposes needless expense on the public and
burdens on the legal profession." Pursuant to this Rule, we have
     Calvin Grimes sued several defendants for alleged violations

of his civil rights flowing from his removal from the leadership of

Transport Workers Union Local 260 in Houston.        The district court,

in a careful, thorough, written opinion, granted the defendants’

motions for summary judgment.        Grimes appeals this decision.       He

raises evidentiary objections and states that genuine issues of

material fact remain as to several of his claims.



Evidentiary Issues

     Grimes first contends the district court abused its discretion

in making certain evidentiary determinations.          We disagree.      He

states the court erred in relying upon the affidavit of Frank

McCann because the affidavit contained inadmissible hearsay.            The

district    court   found   this   argument   “meritless,”   holding   that

McCann’s statements were relevant to show what information the

International relied upon in deciding to place the local into

trusteeship and not whether that information was in fact true.           We

find no abuse of discretion as that evidentiary determination is

sound.     Grimes’ objections to the remaining portions of McCann’s

affidavit either relate to issues not on appeal or were waived by

his failure to object below.        Grimes’ objection that the district

court erred by not ruling upon two other evidentiary objections is



determined that this opinion should not be published and is not
precedent except under the limited circumstances set forth in Local
Rule 47.5.4.

                                      2
without merit as the court’s opinion leaves no doubt that these

objections were in fact ruled upon.

     Grimes also renews his objection to the court’s reliance upon

a supplemental affidavit filed by Bruce Fickman.      The district

court overruled the objection without explanation and the parties

failed to brief the issue for this appeal.       Nevertheless, the

record demonstrates Grimes’ objection pertained to the district

court’s decision to allow the Union defendants to include a new

affidavit in the summary judgment record.   We review the district

court’s decision to admit this evidence, even if submitted without

leave as Grimes suggests, for abuse of discretion.      Grimes has

failed to present any argument at all as to why this action was an

abuse of discretion. Consequently, we have no choice but to affirm

on this point.



Claims against Metro Defendants

     Grimes appeals the district court’s grant of summary judgment

to the Metro defendants on his 42 U.S.C. § 1985(3) claim.      The

district court reasoned that, because Grimes failed to allege or

provide evidence of the violation of some independent federal right

on the part of these defendants, he did not make out a claim under

this statute.    We agree.



Claims against Union Defendants


                                  3
     The district court dismissed Grimes’ 42 U.S.C. § 1981 claims

against Local 260 and the individual defendants, leaving the

International as the sole defendant for these claims.              Using the

McDonnell-Douglas burden-shifting framework, the district court

concluded that Grimes failed to meet his burden of establishing

that the legitimate reasons the International proffered for its

actions were pretextual.         We agree with the district court that

Grimes’ subjective belief about the basis for the International’s

actions   and    the   recited   history   of   Local   260's    politics   is

insufficient to raise a fact issue which warrants a trial.           This is

likewise true for Grimes’ remaining assertions of pretext.

     Grimes’ remaining claims against the Union defendants were

likewise properly dismissed by the district court.              It concluded

that Grimes’ claims arising from his removal from local office

failed because his reading of the International’s constitution was

flawed, leaving the court without a factual issue to resolve.               We

believe the district court correctly interpreted the constitution,

thereby rendering the International’s actions entirely proper.

Accordingly, there was no breach of contract.           Grimes’ claim that

the Union defendants violated 42 U.S.C. § 1985 fails for the same

reason    as    it   did   against   the   Metro   defendants:    absent    an

independent violation of a federal right, there is no cause of

action under § 1985.

     For these reasons, we affirm the district court’s grant of



                                       4
summary judgment to the defendants on all claims.

                                                    AFFIRMED.




                                5